Sognier, Judge.
Grier was convicted of aggravated assault and appeals on the general grounds.
On the night of July 24, 1981 Helen Weaver fell asleep on her bed. She woke up on the floor with the defendant on top of her, beating her head on the floor and choking her. Weaver struggled with appellant and scratched him on the arms and face. Appellant finally left and the police were called; Weaver informed the police that Grier was her assailant. He was interviewed the following morning by a police detective and denied assaulting Weaver. However, he had scratches on his face, arm and chest at the time of the interview.
Although Grier testified he did not assault Weaver, the weight of the evidence and the credibility of witnesses are questions for the triers of fact. Armour v. State, 154 Ga. App. 740 (270 SE2d 22) (1980). We find that a rational trier of fact could find from the evidence adduced at trial proof of appellant’s guilt beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Deen, P. J., and Pope, J., concur.

J. Douglas Willix, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Wendy Shoob, Assistant District Attorneys, for appellee.